Citation Nr: 1206885	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and continues to refer the issue to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from August 1948 to June 1952.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2008, a statement of the case was issued in January 2010, and a substantive appeal was timely received in January 2010.  

A review of the Virtual VA paperless claims processing system includes VA treatment records from April 2011 to December 2011.  Additional documents in such file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In January 2010, the Board remanded the issue for further development.  As there has been substantial compliance with the requested development, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A bilateral hearing loss disability was not affirmatively shown to have been present coincident with service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in August 2007.  The Veteran was notified of the evidence needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  The Board notes that in October 2010, the VA Medical Center in Clarksburg, VA indicated that there were no records found prior to February 2007.  

The Veteran was afforded a VA examination in September 2007, and a VA opinion was obtained in December 2010 along with addendums in September 2011 and in December 2011.  When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion is adequate as the examiner took into account the medical evidence of record so that the opinion was a fully informed one.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  38 C.F.R. § 3.159(c)(4).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  


Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110, 1131.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Analysis

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of bilateral hearing loss.  On examination upon entrance into service in August 1948, whispered voice testing was 15/15.  The records show that in June 1951 the Veteran was in an automobile accident and subsequently complained of right ear pain.  While on leave the following month, the Veteran was admitted to the VA hospital in Clarksburg, West Virginia for discomfort in his right thigh and irritation to the right ear drum was noted.  Nevertheless a hearing loss disability was not indicated in conjunction with the right ear pain.  The separation examination in June 1952 did not include audiometric findings and evaluated the Veteran's ears and drums as normal.  

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a bilateral hearing loss disability, and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then continuity of symptomatology after service is required to support the claim.  

After service, bilateral hearing loss was first documented in August 1971, which is well beyond the one year presumptive period following separation from service in June 1952 for manifestation of sensorineural hearing loss as a chronic disease under 38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's DD 214 confirms that he served as a radio operator in the Navy.  The Veteran contends that his hearing loss is due to wearing ear phones eight hours a day as a radio operator in service.  In June 2008 he indicated that while after service he had occupational noise exposure, he was not in high noise environments without hearing protection.  He reported that after service he worked for the B&O Railroad laying rails for one summer and then worked for a glass company a couple of times per year.  Afterwards, he worked for the coal mines for about fifteen years, as a mechanic for about ten years, and as a lamp man for about eight years.  

As the Veteran is competent to describe symptoms of impaired hearing, but as it does not necessarily follow that there is a relationship between the current bilateral hearing loss disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).  

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  

Although the Veteran is competent to describe symptoms, bilateral hearing loss is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage at 498  (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

As for service connection based on the initial diagnosis after service, lay evidence can serve to support a claim for service connection.  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

It has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of a hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that a hearing loss disability under the criteria of 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify.  Nor is it a simple medical condition that the Veteran as a lay person is competent to offer an opinion on.  

While the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology and diagnosis of hearing loss before 1971.  The Board finds that a bilateral hearing loss disability was first diagnosed after service and was not present in service.

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for his claim of service connection for bilateral hearing loss, the determination of whether the Veteran's statements are credible is not reached.  Accordingly, the lay evidence of record has no probative value.

The competent evidence pertaining to bilateral hearing loss consists of VA and private medical records dated from 1971 to 2011, a VA examination in September 2007, and a VA opinion dated in December 2010 with addendums in September 2011 and in December 2011.  

The evidence first documents bilateral hearing loss in 1971, as evidence by a private medical record dated in August 1971.  Subsequent records continue to document hearing loss.  Uninterpreted private audiograms dated in December 1975, August 1980, August 1981, August 1990, July 1991, and June 1992 suggest the Veteran had bilateral hearing loss as defined by 38 C.F.R. § 3.385.  A VA audiology note in October 2009 shows bilateral hearing loss based on audiometric findings and speech recognition scores using the Maryland CNC Test were 60 percent in the right ear and 68 percent in the left ear.  

On VA examination in September 2007, the examiner noted the Veteran was exposed to noise during service as a radio operator.  The Veteran reported hearing static and Morse code.  He denied recreational noise exposure and reported using hearing protection while having occupational noise exposure as he worked for the railroad, coal mines, and glass factory.  The audiogram shows puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 60, 70, 90, 105+, and 105+ respectively, in the right ear and, 70, 75, 90, 105+, and 105+, respectively, in the left ear.  Speech recognition scores using the Maryland CNC Test were 52 percent in both ears.  The examiner concluded that hearing loss was not due to service as at the time of the examination the claims folder did not include audiograms and the Veteran had extensive post-service occupational noise exposure.  The examiner concluded that there was not enough medical evidence to relate the Veteran's hearing loss to service.  

In December 2010 a VA medical doctor, who is an ear, nose and throat consultant reviewed the claims folder and determined that he could not render the opinion that hearing loss was related to service, as there is no audiological documentation at the time of discharge.  In an addendum opinion in September 2011, the examiner indicated that he reviewed the claims folder to include additionally received medical records, which did not relate hearing loss to service.  The examiner noted that the Veteran had noise exposure while working in the coal industry after service and concluded that his hearing loss did not occur while he was in service.  In an addendum in the form of disability benefits questionnaire in December 2011, the examiner articulated that hearing loss was less likely than not incurred in or caused by service and reiterated that there is no evidence in the claims folder of hearing loss while on active duty.  

The Board finds the VA opinion to be probative as it is based on medical principles and applied to the facts of the case.  The examiner, a competent medical professional with a specialty in diseases of the ear, nose and throat, considered the nature of the bilateral hearing loss disability, the Veteran's report of in-service noise exposure without hearing protection and post-service occupational noise exposure with hearing protection, his relevant longitudinal complaints, and proffered an opinion which concluded that bilateral hearing loss was less likely than not incurred in or caused by service.  For these reasons, the opinion, which is uncontroverted by the competent evidence of record, is persuasive evidence against the claim for the bilateral hearing loss disability. 

It is the Veteran's general evidentiary burden to establish all elements of the claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).  As there is no competent evidence favorable to claim of service connection for bilateral hearing loss, the preponderance of the evidence is against the claim and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


